Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 1 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 2 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 3 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 4 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 5 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 6 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 7 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 8 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                           Document     Page 9 of 10
Case 17-10554   Doc 603   Filed 11/29/18 Entered 11/29/18 16:55:09   Desc Main
                          Document      Page 10 of 10
